Citation Nr: 0022180	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
scarring of the left lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This appeal arises from a rating decision in November 1998 by 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service-connected scarring of the left lung is manifested 
by computerized tomography (CT) evidence of scarring and by 
subjective complaints of pain, without any objective medical 
evidence of a painful scar and without any medical evidence 
of limitation of function of the left lung due to the 
scarring. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for scarring of the 
left lung have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The noncompensable evaluation for left lung scarring assigned 
by the RO in November 1998 was the initial rating for that 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that an appeal from an initial rating 
is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet App 119 (1999). 
At the time of an initial rating, separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings, if the evidence warrants.  
Id. at 126.

A decision by the Board in November 1998 granted service 
connection for scarring of the left lung but denied 
entitlement to service connection for any other lung 
disability, to include sarcoid, bronchitis, and chronic 
obstructive pulmonary disease (COPD).  In November 1998, the 
Board made findings of fact that; the veteran has scarring of 
the left lung due to service; and no other lung disorder was 
present in service or until years thereafter, nor is any 
other lung disorder etiologically related to service.  
Implementing the Board's decision, the RO assigned a 
noncompensable evaluation under Diagnostic Code 6899-6843, 
pertaining to restrictive lung disease.  The veteran appealed 
the evaluation.  

A VA hospital summary in September 1999 indicates that the 
veteran was admitted for treatment of knee pain.  His 
pulmonary status was noted to be stable.  He had baseline 
shortness of breath which was relieved by Albuterol inhalers; 
there was a question as to whether he had some component of 
underlying COPD from a smoking history. VA outpatient 
treatment notes dated from July 1997 to December 1999 are 
negative for findings regarding the veteran's left lung 
scarring.  
 
At a personal hearing in November 1999, the veteran testified 
that: at times, he had pain in the chest, which he 
characterized as pain in the lung,  and he found it hard to 
breathe; he had sleep apnea, for which he wore a mask at 
night. 

As noted above, the RO rated scarring of the left lung under 
Diagnostic 
Codes pertaining to restrictive lung disease.  However, in 
the decision of November 1998, the Board specifically denied 
service connection for any lung disability other than 
scarring of the left lung.  Before and since the Board's 
November 1998 decision, there has been no medical evidence of 
record that scarring of the left lung is related to any lung 
disease or is productive of any respiratory symptoms or 
respiratory deficit.  Therefore, the Board finds that it is 
not appropriate to rate the veteran's left lung scarring as 
restrictive lung disease, but rather the Diagnostic Codes 
pertaining to scars should be applied.  

Diagnostic Code 7803 provides that a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  Diagnostic Code 7804 provides that a 10 
percent evaluation is warranted for a scar which is tender an 
painful on objective demonstration. Diagnostic Code 7805 
provides that other scars are to be rated on the limitation 
of function of the affected part. 

In the veteran's case, there is no medical evidence that the 
scarring of the left lung has been found by a physician to be 
tender and painful on objective demonstration or poorly 
nourished with repeated ulceration, and there has been no 
medical finding that the scarring affects the functioning of 
the left lung.  Therefore, a compensable evaluation is not in 
order under Diagnostic Codes 7803, 7804, or 7805.  

The veteran contends that he had respiratory symptoms caused 
by scarring of the left lung.  However, as a layman, he is 
not qualified to offer an opinion on questions of medical 
diagnosis or medical causation, so his statements in that 
regard lack probative value.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Similarly, his testimony that 
physicians have said that scarring of the left lung is 
responsible for respiratory symptoms has no probative value.  
A layman's account as to what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet.App. 69, 
(1995).

The Board concludes that the preponderance of the evidence is 
against a compensable evaluation for scarring of the left 
lung at any time during the pendency of the current appeal.

Furthermore, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran, and there is no 
evidence tending to show, that his service connected 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission of this case to 
appropriate officials for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
claim, and so the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for scarring of the left lung is 
denied. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

